Citation Nr: 0921594	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed October 1965 rating decision, the RO 
denied service connection for a back condition.

2.	The evidence added to the claims file since that decision 
raises the possibility of substantiating the claim.


CONCLUSION OF LAW

1.	The October 1965 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has submitted new and material evidence and 
so the back condition claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  These notice requirements apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the notice requirements of the VCAA by means of 
an April 2006 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new and material evidence" as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case -- 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
this case, the Veteran received notice of the "new and 
material evidence" requirements in the April 2006 letter.

Furthermore, VA has a duty under the VCAA to assist a 
claimant, however, the Board notes that VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  38 U.S.C.A. § 5103A.  Since the underlying issue 
of service connection for a back disability has been remanded 
below, a discussion of the Board's duty to assist is not 
warranted at this time.

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The Veteran's claim for service connection for a back 
disability was originally denied on the merits by the RO in a 
rating decision dated in October 1965 on the basis that the 
evidence was not sufficient to establish a current diagnosis 
of a back condition.  The Veteran did not appeal that 
decision.

The Veteran filed a petition to reopen this claim in March 
2006.

The old evidence

At the time of the October 1965 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records and the September 1965 VA medical examination report.

That rating decisions denied the claim, because a back injury 
not found."  Therefore, the discussion of new and material 
evidence will be focused on these issues.

The additional evidence

Evidence received since October 1965 consists of: (1) 
treatment reports from VAMC Togus, Maine, from January 2002 
to March 2006, (2) medical records of Dr. Chase from April 
2006, (3) the Veteran's April 2006 statement, (4) diagnostic 
imaging records from Mid Coast Hospital, (5) medical records 
of Dr. Wilson from July 2002 to May 2006, including the 
September 2002 operative report for the Veteran's bilateral 
laminectomies of the cervical spine, (6) medical records from 
Bowdoin Medical Group from September 1999 to May 2003, (7) a 
May 2007 letter from Dr. Wilson, and (8) a June 2007 letter 
from Dr. Smilowicz.

The Veteran's treatment reports from VAMC Togus (item 1) 
include reference to complaints of chronic low back pain in 
January 2002 and references to surgery for spinal stenosis in 
September 2002.  The medical records from Dr. Chase (item 2) 
diagnose the Veteran with severe spinal stenosis and 
degenerative arthritis.  The diagnostic imaging records from 
Mid Coast Hospital (item 4) show degeneration of the 
lumbosacral spine.  The medical records of Dr. Wilson (item 
5) show stenosis of the cervical spine.  Additionally, the 
medical records from Bowdoin Medical group (item 6) includes 
a diagnosis of severe spinal canal stenosis of the mid to 
lower cervical spine.  These items are new in that they did 
not exist at the time of the prior decision, and material in 
that they relate to the unestablished fact of a current 
disability.

The Veteran's April 2006 statement (item 3) includes a 
description of the in-service injury, which is redundant of 
the evidence of record in October 1965, but also include this 
contention that his symptoms have continued since his 
military service.  This item is also new and material in that 
it relates to the unestablished fact of a possible medical 
nexus between the Veteran's current back disability and his 
in-service injury.

Finally, the letter from Dr. Wilson (item 7) opines, "the 
MRI scan certainly could be consistent with the history he is 
giving."  Likewise, the letter from Dr. Smilowicz (item 8) 
states, "the patient's current clinical symptoms could 
correlate with the [in-service injury."  This item is new 
insofar as it was not available for consideration at the time 
of the prior claim and are material insofar as they relate to 
the unestablished fact of a current disability.  They also 
relate to the unestablished fact of a medical nexus between 
the Veteran's current back disability and his in-service 
injury.  However, as discussed below in the Remand section, 
the speculative language which they employ negates their 
probative value to the underlying claim.

Consequently, because there is evidence which suggests a 
current disability, the new evidence does raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156.  Therefore, the Board finds that the Veteran's attempt 
to reopen his claim of entitlement to service connection for 
ulcers is successful.




ORDER

The claim for service connection for a back condition is 
reopened.


REMAND

Once a claim has been reopened based on the submission of new 
and material evidence, the VA has a statutory duty to assist.  
38 U.S.C.A. § 5103A (f).  Moreover, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical examination in disability compensation (service 
connection) claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The new evidence shows a diagnosis of a current disability.  
The existing evidence established an in-service injury.  The 
Veteran's statements concerning his continued symptomatology 
provide the requisite indication that the current disability 
may be associated with his military service.  VA does not, 
however, have sufficient competent medical evidence on file 
to make a decision on the claim.  The letters from Dr. Wilson 
and Dr. Smilowicz are expressed in speculative language and 
therefore do not provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Thus a medical examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of his 
current back disability.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  The 
Veteran's claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should 
provide an opinion as to whether is 
it at least as likely as not (meaning 
at least 50-percent probable) that 
any diagnosed back disorder is due to 
or the result of the Veteran's 
military service.

2.	After the above development is 
completed, adjudicate the claim. If 
the benefits sought are denied, 
provided the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


